 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MONICA STAAR,                                      No. 2:18-cv-2658-MCE-KJN PS
12                       Plaintiff,
13           v.                                          FINDINGS AND RECOMMENDATIONS
14    JIM FOLEY, et al.
15                       Defendants.
16

17

18          Plaintiff, who proceeds without counsel, has filed numerous cases in this district, many of

19   which appear to have been dismissed for abandonment and/or failure to comply with court orders.

20          After plaintiff filed the instant action, on November 8, 2018, the court denied plaintiff’s

21   motion to proceed in forma pauperis, and directed plaintiff to either pay the applicable filing fee

22   or submit a properly-completed motion to proceed in forma pauperis within 28 days. (ECF No.

23   3.) Plaintiff was expressly cautioned that failure to either pay the filing fee or submit a properly-

24   completed motion to proceed in forma pauperis by the applicable deadline would be deemed to

25   be plaintiff’s abandonment of the action and would result in dismissal of the action. (Id.)

26          Although the applicable deadline has now passed, plaintiff failed to pay the filing fee or

27   submit a properly-completed motion to proceed in forma pauperis, nor did she request an

28   extension of time to do so based on any articulated cause.
                                                        1
 1          Accordingly, IT IS HEREBY RECOMMENDED that:

 2          1. The action be dismissed without prejudice.

 3          2. The Clerk of Court be directed to close this case.

 4          These findings and recommendations are submitted to the United States District Judge

 5   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)

 6   days after being served with these findings and recommendations, any party may file written

 7   objections with the court and serve a copy on all parties. Such a document should be captioned

 8   “Objections to Magistrate Judge’s Findings and Recommendations.” Any reply to the objections

 9   shall be served on all parties and filed with the court within fourteen (14) days after service of the

10   objections. The parties are advised that failure to file objections within the specified time may

11   waive the right to appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th

12   Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1156-57 (9th Cir. 1991).

13   Dated: December 14, 2018

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
